Citation Nr: 1118769	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  04-09 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.  

2.  Entitlement to service connection for an abnormality of the optic nerve.  

3.  Entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the distal radius of the right wrist.

4.  Entitlement to a disability rating in excess of 10 percent for nerve damage involving the right wrist.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from November 1978 to November 1981, from February 1982 to September 1986, and from April 1987 to March 1991.  

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions of the VARO in Waco, Texas.  In June 2008, the claims remaining in appellate status were remanded for additional development.

In September 2007 the Veteran and his wife testified before the undersigned Veterans Law Judge at a personal hearing.  A transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Prior to the adjudicating on the merits the claims remaining in appellate status, an additional remand is required.  See 38 U.S.C.A. §38 C.F.R. § 19.9 (2010).  Although these claims were previously remanded, this additional remand is necessary to ensure that all development needed to satisfy requirements under current case law has been completed.

Regarding all the issues remaining in appellate status, review of the claims file reveals that the file contains some documents from the Social Security Administration (SSA).  The Veteran has also indicated that he is currently in receipt of disability payments from SSA.  The claims file, however, does not contain all the adjudication documents that would have been created by SSA or record of the medical evidence relied upon by SSA in making its determination.  VA has a duty to seek these records.  See 38 C.F.R. § 3.159(c); see Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any medical records in its possession.

The Veteran has also indicated that he has continued to obtain treatment through VA.  There is no record of updated VA treatment records.  The most recent VA treatment record is dated in November 14, 2006.  Upon remand, therefore, VA records dated after this date should be obtained.  See 38 C.F.R. § 3.159 (2010).

Lastly, additional VA examinations are needed.  The Veteran should be provided a VA psychiatric examination in which an examiner provides an opinion on whether a currently diagnosed psychiatric disability is related to his service.  See 38 C.F.R. § 3.159(c)(4).  This opinion will require a review of the extensive evidence of record, to include his personnel records.  The examiner should also note the evidence of record that indicates that the Veteran is a poor historian.

Pursuant to the last Board remand, the Veteran was provided a VA eye examination during which the examiner provided an opinion regarding the etiology of the eye abnormality.  In the January 2010 opinion, however, the examiner did not provide a rationale for the opinion that the condition was not aggravated by service.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  In addition, upon remand, the examiner should directly address questions regarding whether the condition is congenital.  In this regard, in service, the Veteran was found to have a congenital optic nerve condition upon a December 1990 Report of Medical History.  See 38 C.F.R. § 3.303(c).  

VA General Counsel has promulgated an opinion regarding under what circumstances, if any, service connection may be granted for disorders of congenital or developmental origin.  See VAOPGCPREC 82-90 (July 18, 1990).  In part, the opinion provides that, in the adjudication of claims for service connection for conditions of congenital or developmental origin, close attention must be paid to the question of whether the condition is a disease process or is simply a defect or abnormality.  The opinion indicates that, in many instances, it may be necessary for VA adjudicators to seek guidance from medical authorities regarding the proper classification of a medical condition at issue.  Regarding diseases, General Counsel concluded that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin.  Service connected is warranted where the evidence establishes that the disease was incurred or aggravated during service.  Regarding defects, the General Counsel noted congenital or developmental defects may not be service connected but that a superimposed disease or injury upon the defect could be service connected.

Regarding the issues of higher ratings for the service-connected right wrist disabilities, the Veteran underwent a January 2010 VA examination.  After review of this examination, however, the Board finds that the examiner did not record findings regarding functional loss and the effect of pain on the wrist's range of motion in compliance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, review of the examination report does not indicate that a complete neurological examination was completed, and the Board remand directed that orthopedic and neurologic examinations be provided.  Therefore, upon remand, an additional examination should be scheduled to evaluate the level of severity of the wrist disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA used in making its decision(s).

2.  Obtain updated VA treatment records, dated after November 14, 2006.

3.  Schedule the Veteran for a VA psychiatric examination.  The claims file should be provided.

The examiner should be requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran has an acquired psychiatric disability, to include bipolar disorder, that is due to service.

This opinion will require a review of the extensive evidence of record, to include his personnel records.  The examiner should also note the evidence of record that indicates that the Veteran is a poor historian.  A rationale for any opinion expressed in the examination report should be provided.

4.  Schedule the Veteran for a VA eye examination.  The claims file should be provided.  The examiner should obtain a medical history of the condition in question.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

After review of the claims file, the examiner should provide answers to the following questions:

a.  Is the current eye condition a congenital disease or defect or is the condition an acquired disability?

b.  If found to be a congenital disease, did the currently diagnosed eye condition undergo an increase in severity in service?

c.  If found to be a congenital defect, did the Veteran incur a superimposed injury to the preexisting eye defect during service?

d.  If an acquired disability, is it at least as likely as not (50 percent probability or higher) that the current disability is attributable to service?

A rationale for any opinion expressed in the examination report should be provided.

5.  Schedule the Veteran for a comprehensive VA examination for the purposes of determining the current severity of the right wrist disabilities.  The examination should include a complete orthopedic and neurologic examination.  If this requires two examinations, this should be accomplished.  The claims file should be furnished to the examiner for his or her review.  All necessary tests including range of motion testing should be completed.  The examiner is asked to specifically address additional loss of function and pain on motion under DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any functional loss found should be recorded in degrees.  A rationale for any opinion expressed should be provided.

6.  Thereafter, the Veteran's claims must be readjudicated on the basis of all of the relevant evidence of record and all governing legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain further evidentiary development.  No inference should be drawn as to the outcome of these matters by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).

